Citation Nr: 0308112	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  99-25 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to August 1972.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision from the Cheyenne, 
Wyoming, Department of Veterans Affairs (VA) Regional Office 
(RO) that continued a 30 percent rating for PTSD.  Although a 
February 2001 review officer decision increased the rating to 
50 percent from March 1999, the claim for a rating in excess 
of 50 percent remains before the Board because the veteran is 
presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In June 2001, the Board remanded the case to obtain 
employment information and a VA examination, which was 
accomplished in June 2002.  This matter is now before the 
Board for appellate review.  

The veteran's July 2001 statement raised a claim of 
entitlement to a total rating based upon individual 
unemployability, which is referred to the RO for appropriate 
action.  Bruce v. West, 11 Vet. App. 405, 408 (1998).  


FINDINGS OF FACT

1.  Since early 2000, the veteran has worked thirty hours per 
week as a VA psychiatric technician on the night shift; he 
has missed no more than five days of work in the past six 
months.  

2.  The veteran plays golf with three friends and informally 
dates two women on his days off from work.  

3.  The June 2002 VA examiner characterized the veteran's 
PTSD as no more than moderate; the veteran's global 
assessment function score due to PTSD by itself is 68.  

4.  The veteran's mood is neutral without significant signs 
of depression or anxiety.  

5.  The veteran's speech is logical without loose 
associations, and his affect is neutral.  

6.  The veteran denies having delusions, hallucinations, or 
suicidal and homicidal ideations.  

7.  The veteran is alert and oriented as to person, place, 
and time, and his recent and remote memory are intact for 
current events and past history.  

8.  The medical evidence does not show neglect of personal 
hygiene or appearance, obsessional rituals that interfere 
with routine activities, or an intermittent inability to 
perform activities of daily living.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000.  The VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the VA.  38 U.S.C.A. 
§ 5103A (West 2002).  The VA shall notify the claimant and 
the claimant's representative, if any, of the evidence that 
is necessary to substantiate the claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The veteran received a VA mental disorders examination in 
August 2002, and the RO obtained the available medical 
records from the identified health care providers.  Although 
the veteran provided little information about his employment 
history, the August 2002 VA mental disorders examiner 
documented the veteran's employment history at a VA medical 
facility.  The veteran and his representative filed several 
lay statements with the RO, and the veteran declined the 
opportunity for a hearing before the Board.  The RO's July 
2001 letter informed the veteran of the applicable laws and 
regulations, including applicable provisions of The Veterans 
Claims Assistance Act of 2000, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In these documents, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining specific 
pieces of evidence, provided ample opportunity to submit such 
evidence, and the VA has obtained such evidence or confirmed 
its unavailability.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Entitlement to a rating in excess of 50 percent for PTSD

For the veteran to prevail in a claim for increased rating, 
the evidence must show that PTSD has caused greater 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  The rating for 
PTSD must be considered from the point of view of the veteran 
working or seeking work and the ability of the veteran's 
psyche to function under the ordinary conditions of daily 
life, including employment and self-support.  See 38 C.F.R. 
§§ 4.2, 4.10.  The VA has a duty to acknowledge and consider 
all regulations that are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The rating criteria for PTSD state that a 50 percent 
evaluation is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is assigned for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411 (2002).  

A higher rating is not warranted because the veteran does not 
have occupational and social impairment that is total or that 
manifests with deficiencies in work.  In October 2002 and 
January 2003 statements, the veteran and his representative 
reported that he was still working but that he was 
discouraged about working at an entry level position.  He 
thought about quitting, but he kept working because he was 
determined to financially support his daughter.  The June 
2002 VA examiner confirmed that, since early 2000, the 
veteran had worked thirty hours per week as a VA psychiatric 
technician on the night shift.  Although the veteran took an 
occasional day off when he felt tired and fatigued, he had 
missed no more than five days of work in the past six months.  
He had worked without any disciplinary actions, and he 
reported feeling that his job had a positive status with his 
employer.  The June 2002 VA examiner characterized the 
veteran's PTSD as no more than moderate, and he opined that 
the veteran's global assessment function score due to PTSD by 
itself was 68.  

The veteran's PTSD may manifest with deficiencies in family 
relationships but does not manifest as the inability to 
establish and maintain other effective relationships.  In 
June 2002, the veteran reported social isolation and 
difficulty being in crowds.  Although he had divorced after 
four years of marriage, he was still committed to supporting 
his daughter.  The veteran got along well enough with others 
that he had successfully continued to work without any 
disciplinary problems.  He also played golf with three 
friends and informally dated two women on his days off from 
work.  

An increased rating is not in order because the veteran's 
PTSD does not manifest as difficulty in adapting to stressful 
circumstances, such as at work; deficiencies in mood; or 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  In 
October 2002, the veteran felt that the constant exposure to 
mental illness of others on the psychiatric ward at work 
exacerbated his own PTSD symptoms.  At the same time, he 
realized that he was surrounded by others who understood his 
disability and who were willing to allow him time and space 
regain his composure when necessary.  At the June 2002 VA 
examination, his mood was neutral without significant signs 
of depression or anxiety.  

The veteran does not exhibit deficiencies in judgment or 
thinking, speech intermittently illogical, obscure, or 
irrelevant, or gross impairment in thought processes or 
communication to support a higher rating.  In June 2002, his 
speech was logical without loose associations, and his affect 
was neutral even when talking about combat "atrocities and 
killings."  Nor does PTSD manifest as grossly inappropriate 
behavior, delusions, hallucinations, persistent danger of 
hurting himself or others, or impaired impulse control.  In 
June 2002, the veteran denied having delusions, 
hallucinations, or suicidal and homicidal ideations.  After 
receiving the correct medications, he had been able to go for 
ten years without a violent confrontation, even at work.  
Instead, he had learned to walk away when he felt frustrated.  
He allowed himself time to regain his composure instead of 
exploding in anger at people.  

The veteran was also alert and oriented as to person, place, 
and time, and his recent and remote memory were intact for 
current events and past history.  He was able to describe his 
relationship with friends, his daughter, and his former wife, 
and to describe his job history.  The medical evidence did 
not mention any neglect of personal hygiene or appearance, 
obsessional rituals which interfere with routine activities, 
or an intermittent inability to perform activities of daily 
living.  

For all these reasons, the 50 percent rating should continue.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The symptomatology associated 
with the veteran's PTSD does not more nearly approximate the 
criteria for higher evaluation, and the evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2002); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2002).  The veteran has 
successfully worked as a psychiatric technician for almost 
three years, and he has missed no more than five days of work 
in the last six months.  Referral for extraschedular 
consideration is not currently warranted.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

